In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00090-CV
        ______________________________



      IN THE INTEREST OF A.C.M., A CHILD




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CV01948




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Appellant, Danny Martin, filed a notice of appeal September 24, 2009, from the trial court’s

“Order Establishing the Parent-Child Relationship.” That order was signed September 4, 2009.

       Martin also filed a motion for new trial September 24, 2009. The trial court subsequently

granted that motion November 20, 2009.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). When a motion for new trial is granted, the case is reinstated on the

docket of the trial court and will stand for trial the same as though no trial had been conducted.

Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005). Thus, when the trial court

grants a motion for new trial, the trial court "essentially wipes the slate clean and starts over." Id.

Here, the trial court granted Martin’s motion for new trial within the period of its plenary power.

See TEX . R. CIV . P. 329b(d), (e); Thomas v. Oldham, 895 S.W.2d 352, 356 (Tex. 1995). Therefore,

the issues presented in this appeal are rendered moot and this Court lacks appellate jurisdiction.

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        December 22, 2009
Date Decided:          December 23, 2009




                                                  2